Case 7:19-cv-00381-GEC Document 30 Filed 01/07/20 Page 1 of 14 Pageid#: 121




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION


 JAMES C. JUSTICE, III, et al.

         Plaintiffs,

V.
                                                         Civil Action No. 7:19-cv-00381
OFFICE OF SURFACE MINING
RECLAMATION AND ENFORCEMENT,
UNITED STATES DEPARTMENT OF
THE INTERIOR,

         Defendant.


                           MEMORANDUM IN OPPOSITION TO
                           DEFENDANT’S MOTION TO DISMISS

       COMES NOW, the Plaintiffs, A & G Coal Corp., Bluestone Coal Corporation, Chestnut

Land Holdings, LLC, Kentucky Fuel Corporation, National Coal, LLC, Premium Coal

Company, Incorporated, S and H Mining, Inc., Tams Management, Inc., and James C. Justice, III

(collectively the “Plaintiffs”), through counsel, respectfully submit their Memorandum In

Opposition to the Defendant’s Motion to Dismiss.

       I.      PRELIMINARY STATEMENT

       As set forth in detail below and in the Amended Complaint [Dkt. No. 19] (the

“Complaint”) filed by the Plaintiffs, this is a relatively simple contract action. The Plaintiffs

allege that the Office of Surface Mining Reclamation and Enforcement (the “Defendant”) via its

agents entered into a valid and binding contract (as it had done on numerous occasions before) to

resolve various fines, special reclamation fees, penalties and other claims against the Plaintiffs.

The Complaint states a plausible claim for declaratory judgment against the Defendant as

required by the Federal Rules of Civil Procedure.

                                                  1
Case 7:19-cv-00381-GEC Document 30 Filed 01/07/20 Page 2 of 14 Pageid#: 122




       In its Motion to Dismiss and supporting Memorandum, the Defendant goes to great

lengths to twist the Complaint’s factual allegations and timeline in an attempt to short circuit this

litigation. The Plaintiffs, however, have satisfied the requirements of Twombly and Iqbal, and

the Court should deny the Motion – taking all the Plaintiffs’ factual allegations as true and

ignoring the Defendant’s spin.

       In addition to attacking the sufficiency of the Plaintiffs’ factual allegations, the Defendant

also asserts that this Court lacks subject matter jurisdiction to adjudicate this dispute. Boiled

down, the Defendant claims that the Government’s sovereign immunity precludes subject matter

jurisdiction because this case seeks declaratory relief, instead of monetary damages. The

Defendant relies primarily on the Tucker Act, 28 U.S.C. § 1491, to support its claims of

sovereign immunity, but ignores the right of the Plaintiffs to seek a declaratory judgement

against a Government actor under the Administrative Procedure Act (“APA”), 5 U.S.C. § 702.

The APA creates a waiver of sovereign immunity applicable here and the Defendant’s Motion to

Dismiss for lack of subject matter jurisdiction should be denied.

       II.     RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

       a. The Agreement

       The Plaintiffs own and operate various coal mines throughout the Virginia, West

Virginia, Kentucky and Tennessee. The Defendant oversees, in part, the regulation of these

mines, including the reclamation efforts of mine operators such as the Plaintiffs. Prior to April

2019, the Defendant, in its official capacity, assessed various penalties against the Plaintiffs.

(Am. Compl. ¶ 14). These penalties and assessments were levied against various entities and

Mr. Justice himself. See Am. Compl., Ex. A. For years, the Defendant and the Plaintiffs had




                                                  2
Case 7:19-cv-00381-GEC Document 30 Filed 01/07/20 Page 3 of 14 Pageid#: 123




negotiated settlements of outstanding penalties and assessments, which included agreements that

the Plaintiffs perform certain reclamation and abatement work.

       In an effort to resolve the penalties and assessments which had accrued prior to April

2019, the Plaintiffs’ representatives met with Michael Castle, the Field Director of the Knoxville

and Lexington Field Offices of OSMRE as well as Mark Snyder, a representative of OSMRE.

(Am. Compl. ¶ 18). During a series of meetings, which included the presence of various

attorneys for each side, the parties reached an agreement to resolve the outstanding penalties and

assessments as follows:

       •   The Plaintiffs would complete the outstanding reclamation work in lieu of the penalty

           assessments and the assessments would be reduced by the cost of the reclamation

           work (Am. Compl. ¶ 18);

       •   The Plaintiffs would pay $250,000.00 over 12 months to satisfy the remaining

           assessments (Am. Compl. ¶ 18);

       •   The Plaintiffs would pay the AML fees over 12 months (Am. Compl. ¶ 18); and

       •   The Plaintiffs would immediately begin the reclamation work (Am. Compl. ¶ 20).

       The parties agreed to each of these specific terms in April 2019. (Am. Compl. ¶ 18 – 20).

During the negotiations and afterward, representatives from OSMRE advised the Plaintiffs that

they had authority to negotiate and agree to the terms set forth above. (Am. Compl. ¶ 21). This

was a practice that was previously utilized by representatives of OSMRE in resolving disputes of

this nature with the Plaintiffs. (Am. Compl. ¶ 22). In reliance on the parties’ agreement, the




                                                3
Case 7:19-cv-00381-GEC Document 30 Filed 01/07/20 Page 4 of 14 Pageid#: 124




Plaintiffs mobilized equipment, manpower and machinery to begin the reclamation work. (Am.

Compl. ¶ 27).1

          b. The Defendant Ignores Its Agreement And Disavows Its Promises

          After reaching agreement in April 2019, the Defendant’s attitude toward the Plaintiffs

began to sour. On May 15, 2019, nearly 30 days after the parties’ agreement, the Defendant

advised the Plaintiffs that its representatives had no authority to bind OSMRE to the terms of the

settlement agreement. (Am. Compl. ¶ 32). This was after OSMRE was advised that the

Plaintiffs had already started to partially perform under the terms of the agreement.

          c. Proceedings To Date

          Plaintiffs initiated litigation on May 17, 2019. Following service of summons, the

Complaint and related suit papers on the Defendant, the Defendant moved to dismiss on

November 12, 2019.

                                    ARGUMENTS & AUTHORITIES

          III.     THE DEFENDANT’S MOTION TO DISMISS PURSUANT TO RULE
                   12(b)(6) IGNORES KEY ALLEGATIONS IN THE COMPLAINT AND
                   FAILS TO ADDRESS ESTABLISHED CASE LAW WHICH FAVORS
                   THE PLAINTIFFS AT THIS STAGE OF THE PROCEEDINGS

          a. Legal Standard Of Review For A Motion To Dismiss Pursuant To Rule 12(b)(6)

          The legal standard for the Court’s review of a motion to dismiss for failure to state a

claim upon which relief may be granted is well established: “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). In this Circuit, the plausibility standard has been


1
    To date, the Plaintiffs have paid the AML fees, which could have paid over a 12-month period and have
    performed approximately 95% of the reclamation work. OSMRE has been consistently apprised of these efforts,
    accepted payment, and reviewed the reclamation work for compliance.

                                                        4
Case 7:19-cv-00381-GEC Document 30 Filed 01/07/20 Page 5 of 14 Pageid#: 125




interpreted to mean that “‘naked assertions’ of wrongdoing” are insufficient to survive a motion

to dismiss under Federal Rule of Civil Procedure 12(b)(6). Francis v. Giacomelli, 588 F.3d 186,

193 (4th Cir. 2009). A reviewing court must “take the facts in the light most favorable to the

plaintiff,” but “need not accept the legal conclusions drawn from the facts, and “need not accept

as true unwarranted inferences, unreasonable conclusions, or arguments.” Giarratano v.

Johnson, 521 F.3d 298, 302 (4th Cir. 2008) (citation omitted).

       b. The Complaint States A Plausible Claim For A Valid Contract

       At the outset, the Defendant claims that the Plaintiffs failed to state a claim for a valid

contract because “OSMRE never accepted Plaintiffs’ numerous offers to settle Plaintiffs large

penalties owed to the government.” (Mem. Supp. Mot. Dismiss p. 23). This argument ignores

the plain language of the Complaint and the allegations therein which must be accepted as true at

this stage of the proceedings. See Phillips v. Pitt Cnty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir.

2009) (noting that in considering a motion to dismiss the court accepts as true all well-pleaded

allegations and views the complaint in the light most favorable to the Plaintiffs).

       The Complaint clearly outlines a valid and binding agreement. For example, in

paragraph 18 of the Complaint, it is alleged that Mr. Justice proposed “that the companies work

to complete the reclamation work in lieu of the penalty assessments and that the penalty

assessments be reduced by the cost of the reclamation.” (Am. Compl. ¶ 18). It was further

proposed that the Justice Companies pay $250,000.00 over 12 months to satisfy the remaining

penalty assessments. Id. Critically, the Complaint then expressly alleges that these terms were

agreed to by the parties.

        A settlement agreement is a contract. See Bangor-Punta Ops., Inc. v. Atl. Leasing, Ltd.,

215 Va. 180, 183 (1974) ("[T]he essentials of a valid contract must be present to support a



                                                  5
Case 7:19-cv-00381-GEC Document 30 Filed 01/07/20 Page 6 of 14 Pageid#: 126




compromise settlement."). Generally speaking, there are two predicates to the formation of a

legally binding contract: (1) consideration and (2) mutual assent. See Dean v. Morris, 287 Va.

531, 536 (2014) (citation omitted). Typically, for an express contract, mutuality of assent is

demonstrated by proof of an offer and an acceptance. Spectra-4, LLP v. Uniwest Commercial

Realty, Inc., 290 Va. 36, 46 (2015).

       Mr. Justice’s proposal that the Plaintiffs perform reclamation work in lieu of the penalty

assessments and that the assessments be reduced by the cost of the reclamation was an offer.

Likewise, Mr. Justice’s proposal that the Plaintiffs collectively pay $250,000.00 was an offer.

When the Complaint alleges that “Mr. Castle and Jay Justice both agreed to the foregoing terms”

it clearly demonstrates that the Defendant accepted these offers. This is certainly a reasonable

inference from the plain allegations of the Complaint which must be drawn in favor of the

Plaintiff at this stage of the proceedings. Warner v. Buck Creek Nursery, Inc., 149 F. Supp. 2d

246, 254–55 (W.D. Va. 2001) (in considering a Rule 12(b)(6) motion, a court must draw all

reasonable inferences in favor of the plaintiff). Indeed, the Defendant’s argument to the contrary

is merely a factual dispute that cannot be resolved in the context of a Motion to Dismiss.

       The same holds true for the issue of collateral discussed in paragraph 20 of the

Complaint. Again, it is alleged that Mr. Justice agreed that he would place equipment in the field

by May 1, 2019 and complete the work by October 31, 2019. It is further alleged that the parties

agreed to these terms. This is a classic offer and acceptance scenario where one side proposed

terms and the other side accepted.

       The Defendant ignores these allegations and instead focuses on the May 2019

communications attached as an exhibit to the Complaint. This is misguided. The May

communications occurred after the parties reached the agreement to compromise the assessments



                                                 6
Case 7:19-cv-00381-GEC Document 30 Filed 01/07/20 Page 7 of 14 Pageid#: 127




in exchange for reclamation work and were only sent after the “government’s attitude toward the

Justice mining Entities noticeably soured.” (Am. Compl. ¶ 29). In other words, the May

communications were an effort to avoid litigation (which was purportedly forthcoming by the

Government), not renegotiate the terms of the April agreement. This is apparent from the plain

allegations of the Complaint in paragraph 32, which noted that OSMRE’s position changed and

they were insisting that Mr. Castle had no authority to bind the Defendant to the April

agreement.

       The Complaint alleges an offer, acceptance, and partial performance- which was accepted

by the Defendant without objection. The Defendant’s attempt to undermine the clear import of

the Complaint’s allegations should be rejected by this Court. Whether or not an agreement

existed and the terms of said agreement are factual disputes better left for resolution in future

proceedings, after sufficient time for discovery has been permitted.

       c.      The Statute Of Frauds Is Inapplicable To These Proceedings

       The Defendant also makes an argument concerning the Statute of Frauds and notes that

the agreement must be in writing and signed by the parties since it could not have been

performed by April 8, 2020. See Tenn. Code Ann § 29-2-101(a)(5). It is true that the Statute of

Frauds requires that parties memorialize certain types of contracts in writing for the contract to

be enforceable. The Statute has been construed to apply to contracts where, by express

understanding of the parties, it was agreed the contract would not be performed within the year.

Trew v. Ogle, 767 S.W.2d 662, 664 (Tenn. Ct. App. 1988). There are, however, exceptions to

this rule. The most commonly recognized exception to the Statute of Frauds is the doctrine of

part performance. Under it, an otherwise unenforceable oral contract can be the basis of an




                                                  7
Case 7:19-cv-00381-GEC Document 30 Filed 01/07/20 Page 8 of 14 Pageid#: 128




action if one of the parties has performed pursuant to the contract. Trew, at 664 (citing A.

Corbin, Corbin on Contracts, § 420 (One Volume Ed. 1952)).

       Here, the Complaint’s allegations establish that after the agreement was reached, the

Plaintiffs incurred significant expenses in mobilizing equipment and commencing the

reclamation work that the Defendant requested. It is specifically alleged that the Plaintiffs

“commenced their performance under the Settlement Agreement and have continued performing

in accordance with that Agreement to this day.” (Am. Compl. ¶ 27). Tennessee courts have

recognized a part performance exception to the Statute of Frauds, which is applicable to oral

contracts other than for the sale of land. Blasingame v. American Materials, Inc., 654 S.W.2d

659, 663 (Tenn. 1983); Foust v. Carney, 205 Tenn. 604, 329 S.W.2d 826, 829 (1959); Buice v.

Scruggs Equipment Co., 194 Tenn. 129, 250 S.W.2d 44, 47 (1952). Again, the Defendant’s

failure to recognize this exception and the Complaint’s clear allegations dooms its Statute of

Frauds argument.

       IV.     THE COURT HAS SUBJECT MATTER JURISDICTION TO
               ADJUDICATE THIS CASE AND THE TUCKER ACT AND RELATED
               STATUTES ARE INAPPLICABLE TO THESE PROCEEDINGS

       a.    Legal Standard Of Review For A Motion To Dismiss Pursuant To Rule 12(b)(1)

       Under Federal Rule of Civil Procedure 12(b)(1), a party may file a motion to dismiss for

lack of jurisdiction over the subject matter. A plaintiff bears “the burden of proving that subject

matter jurisdiction exists.” Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999). In

considering a motion to dismiss pursuant to Rule 12(b)(1), a court should “regard the pleadings

as mere evidence on the issue, and may consider evidence outside the pleadings without

converting the proceeding to one for summary judgment.” Id. A court should grant the motion

“only if the material jurisdictional facts are not in dispute and the moving party is entitled to


                                                  8
Case 7:19-cv-00381-GEC Document 30 Filed 01/07/20 Page 9 of 14 Pageid#: 129




prevail as a matter of law.” Id. When a defendant asserts multiple defenses, “questions of

subject matter jurisdiction must be decided ‘first, because they concern the court’s very power to

hear the case.’” Owens-Illinois, Inc. v. Meade, 186 F.3d 435, 442 n.4 (4th Cir. 1999).

       In suits against the Government, subject-matter jurisdiction turns on at least “two

different jurisdictional questions.” Trudeau v. FTC, 456 F.3d 178, 183 (D.C. Cir. 2006). First,

has Congress provided an affirmative grant of subject-matter jurisdiction? And, second, has

Congress waived the United States’ immunity to suit? See id. at 185; Transohio Savings Bank v.

Dir., Office of Thrift Supervision, 967 F.2d 598, 606 (D.C. Cir. 1992). Only if Congress has

done both may this Court reach the merits. The Defendant trains its arguments on the second

question.

       b.      The Tucker Act Is Inapplicable To These Proceedings

       The Defendant correctly points out that the Tucker Act waives sovereign immunity as to

contract claims, but it only authorizes relief in the form of money damages. See 28 U.S.C. §

1491(a)(1). The jurisdiction for this suit, however, lies in the Administrative Procedure Act

(“APA”), 5 U.S.C. § 702. That section provides in relevant part:

       An action in a court of the United States seeking relief other than money damages
       and stating a claim that an agency or an officer or employee thereof acted or failed
       to act in an official capacity or under color of legal authority shall not be dismissed
       nor relief therein be denied on the ground that it is against the United States or that
       the United States is an indispensable party. Provided, That . . . [n]othing herein . .
       . confers authority to grant relief if any other statute that grants consent to suit
       expressly or impliedly forbids the relief which is sought.

       5 U.S.C. § 702.

        Importantly, this waiver applies to any suit that meets its conditions, “whether under the

APA or not.” Trudeau, 456 F.3d at 186. As such, the waiver of sovereign immunity contained




                                                 9
Case 7:19-cv-00381-GEC Document 30 Filed 01/07/20 Page 10 of 14 Pageid#: 130




in § 702 applies specifically to the claim at issue because the Plaintiffs are not seeking monetary

damages and no other statute “impliedly forbids the relief which is sought.”

       The Defendant will undoubtedly argue that the Tucker Act and associated statutes forbid

the relief sought. The Tucker Act waives sovereign immunity for actions “founded upon . . . any

express or implied contract with the United States.” 28 U.S.C. § 1491(a)(1); see United States v.

Mitchell, 463 U.S. 206, 212 (1983). The one exception is the provision commonly known as the

“Little Tucker Act,” 28 U.S.C. § 1346(a)(2), which allows such suits to proceed in district courts,

instead, provided the amount in controversy is no greater than $10,000. Whether the Tucker Act

“impliedly forbids” the application of § 702 to the Plaintiffs’ claims is not easily resolved.

       For years, the case law seemingly indicated that the Tucker Act provided the exclusive

wavier of sovereign immunity in suits against the government. See Spectrum Leasing Corp. v.

United States, 764 F.2d 891, 893 & n.2 (D.C. Cir. 1985). That changed in Bowen v.

Massachusetts, 487 U.S. 879 (1988). In Bowen, the United States Supreme Court noted that “it

is often assumed that the [Court of Federal Claims] has exclusive jurisdiction of Tucker Act

claims for more than $10,000. . . That assumption is not based on any language in the Tucker Act

granting such exclusive jurisdiction.” Id. at 910 n.48. Instead, the Bowen court reasoned that the

grant appears to be exclusive only because Congress has not granted any other authority to hear

such claims. Id.

       Cases following Bowen have recognized the “strong case that, after Bowen, the Tucker

Act should not be read to ‘impliedly forbid’ the bringing of suits under the APA in district court

of contract actions for specific relief.” See Transohio Savings Bank, 967 F.2d at 612. But cases

after Bowen have, to date, appeared to decline to overrule the very specific holdings that the

APA does not waive sovereign immunity for contract claims seeking specific relief. However, in



                                                 10
Case 7:19-cv-00381-GEC Document 30 Filed 01/07/20 Page 11 of 14 Pageid#: 131




other contexts, courts have found that the APA permits declaratory judgment relief to void

contracts involving the Government. Rashid v. United States, 2001 U.S. Dist. LEXIS 25414,

(Civil Action No.: 2:01-0181 S.D. W.Va 2001).

         Here, when you have a clear contractual obligation between a government agency and a

citizen, which is bolstered by a history of course of dealing, the APA should be utilized to permit

a citizen to receive the benefit of his bargain. To permit the Defendant to skirt its obligations

and hide behind arcane legal doctrines would be unequitable. The facts, as alleged, clearly

establish a contractual obligation. Moreover, the Plaintiffs have relied upon that obligation, have

paid monetary penalties and incurred huge expenses in an attempt to comply with the agreement.

The Defendant has accepted the Plaintiffs’ money and hard work, but instead of honoring its

obligations retreats to the comfort of the Tucker Act. This Court should not permit such a result

to stand.2

         c.       Assuming, Arguendo, That The Tucker Act Does Apply, This Court Has
                  Jurisdiction To Hear this Dispute

         The Defendant attacks the Plaintiffs’ contract claims, via a Rule 12(b)(1) Motion, in part,

by arguing that Mr. Castle lacked statutory authority to accept the $250,000.00 settlement offer

pursuant to 31 U.S.C. § 3711(a)(2). Regardless of the fact that OSMRE has ignored this

statutory provision for years in its dealing with the Plaintiffs, the Defendant’s argument must fail

because it ignores the fact that the $250,000.00 settlement was reached on behalf of 13 different

legal entities all with assessments and penalties pending before OSMRE. See Am. Compl., Ex.




2
 One need only think of the absurdity that would result if the Government was permitted to undertake such actions.
For example, what if the Plaintiffs had entered into what they thought was a binding agreement with the Defendant.
And what if the Plaintiffs had paid all of the fines, performed all of the reclamation work and otherwise complied
with the terms of the agreement. Under the Defendant’s theory, OSMRE would still be permitted to collect the full
amount of the outstanding penalties and interest in a suit against the Plaintiffs- claiming that the agreement its agents
executed was not binding. When viewed in this context, the illogical nature of the Defendant’s argument is exposed.

                                                          11
Case 7:19-cv-00381-GEC Document 30 Filed 01/07/20 Page 12 of 14 Pageid#: 132




A. When viewed as a global settlement to resolve 13 separate and distinct disputes, it is clear

that Mr. Castle could settle these disputes because the total value of the separate disputes is

under the $100,000 threshold permitted by statute. Stated differently, the $250,000.00 settlement

figure could be allocated among 13 different entities to satisfy the $100,000 threshold applicable

to each separate and distinct assessment. Again, this is a factual issue better left for trial – not

resolution on a Motion to Dismiss.

        Also, the Complaint alleges that Mr. Castle held himself out as having actual authority to

resolve these disputes. (Am. Compl. ¶ 22). Thus, it is inferred that Mr. Castle, by his own

statements outlined in the Complaint, was designated by the head of the agency to resolve the

claims at issue.

        In a final effort to defeat jurisdiction, the Defendant argues that the Plaintiffs seek to

enforce an agreement for over $10,000 and thus the proper forum to adjudicate this dispute is the

United States Court of Federal Claims. While the Complaint does not seek specific monetary

damages, other courts considering the issue have found that if the action “in whole or in part, [ ]

explicitly or ‘in essence’ seeks more than $10,000 in monetary relief from the federal

government,” the proper forum is the United States Court of Federal Claims. See Kidwell v.

Dep’t of the Army, 56 F.3d 279, 284 (D.C. Cir. 1995).

        If this Court finds that the Defendant’s argument concerning transfer has merit and

therefore this Court lacks subject matter jurisdiction, the Court “shall, if it is in the interest of

justice, transfer [the] action . . . to any other such court in which [it] could have been brought at

the time it was filed.” 28 U.S.C. § 1631. As such, the Court may need to transfer this action to

the U.S. Court of Federal Claims. See 28 U.S.C. § 1491(a)(1). The propriety of doing so, of

course, depends not only on the subject-matter jurisdiction of this Court, but also on the



                                                   12
Case 7:19-cv-00381-GEC Document 30 Filed 01/07/20 Page 13 of 14 Pageid#: 133




jurisdiction of the Court of Federal Claims. Jan’s Helicopter Serv., Inc. v. FAA, 525 F.3d 1299,

1304 (Fed. Cir. 2008).

                                         CONCLUSION

       For years, these very parties have resolved disputes in the field and in the coal mines

throughout the MidAtlantic. No formal authority was requested, and none was demanded. Now,

after years of this gentlemanly arrangement, OSMRE seeks to avoid a binding agreement

through clever legal tactics.

       This litigation is in its infancy and to permit the Defendant to avoid its obligations by

claiming that a proposal was not accepted (despite plain language in the Complaint to the

contrary) or that the head of a Government field office did not have authority to resolve a dispute

ignores the questions before this Court, which are: (1) have the Plaintiffs placed the Defendant

on notice of its claims through plausible allegations; and (2) does this Court have subject matter

jurisdiction. The only fair and equitable answer to both is “yes” and this litigation should

proceed. The Plaintiffs pray that this Court deny the Defendant’s Motion to Dismiss.

                                              Respectfully submitted,


                                              JAMES C. JUSTICE, III, et al.


                                              /s/ Aaron B. Houchens
                                              AARON B. HOUCHENS (VSB #80489)
                                              AARON B. HOUCHENS, P.C.
                                              111 East Main Street
                                              P.O. Box 1250
                                              Salem, Virginia 24153
                                              Telephone: (540) 389-4498
                                              Facsimile: (540) 339-3903
                                              aaron@houchenslaw.com

                                                     And



                                                13
Case 7:19-cv-00381-GEC Document 30 Filed 01/07/20 Page 14 of 14 Pageid#: 134




                                              RICHARD A. GETTY
                                              (Pro Hac Vice Admission)
                                              THE GETTY LAW GROUP, PLLC
                                              1900 Lexington Financial Center
                                              250 West Main Street
                                              Lexington, Kentucky 40507
                                              Telephone: (859) 259-1900
                                              Facsimile: (859) 259-1909
                                              Email: rgetty@gettylawgroup.com

                                              COUNSEL FOR PLAINTIFFS


                                CERTIFICATE OF SERVICE

       I hereby certify that on this 7th of January 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, and the foregoing was sent to the following:

       Krista Consiglio Frith
       Assistant United States Attorney
       United States Attorney’s Office for the Western District of Virginia
       BB&T Building
       310 First Street, S.W. Room 906
       Roanoke, VA 24008
       540-857-2250
       Fax: 857-2179
                                                           /s/    Aaron Balla Houchens___




                                                14
